Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 15, 2020 has been entered. 
This action is a non-final action on the merits in response to the application filed on 10/15/2020.
	Claims 1, 3, 5, 8, 9, 13 and 15 have been amended. Claim 18 has been added. Therefore, Claims 1 – 18 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Argument
Applicant’s remarks have been considered.
In the remarks Applicant argues “…that, under the rules set forth in the MPEP, 
	The judicial exceptions are not integrated into a practical application. The claims recite a processor executing computer instructions, a device and information manager for performing the obtaining, receiving, updating, computing, producing, sending and classifying. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Applicant argues, “...First, the additional elements reflect an improvement to another technical field. As discussed above, in the technical field of agricultural service scheduling, there exists a technical problem related to facilitating a three-way transaction and data exchange between client devices associated with agricultural producers, equipment supplier, and equipment operators...” (see Spec ¶0063).
	Examiner respectfully disagrees. The problem described in the Specification is directed to “…a technical problem exists in the coordination of agricultural services that results in the under-utilization of farm equipment, farmland, and farm equipment operators…” (See ¶0063). This is a business problem not a technically driven problem. 

Applicant argues that computing a compatibility score and pairing scores, “…further improve upon a basic agricultural services platform by providing a weighted multi-factor rules-based determination of compatibility between three parties involved in a potential services transaction. These features are similar to the limiting rules found to grant patent eligibility in McRO, Inc. v. Bandai Namco Games America, Inc. et al. 837 F.3d 1299, Court of Appeals, Federal Circuit 2016. “
Applicant appears to be arguing features that are not in the claims (e.g. weighted multi-factor rules) has not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
In the remarks Applicant argues that claims are eligible under a similar rationale as in McRO based on limiting rules of McRO. In McRO the claims were directed to an 
The instant application focuses on collecting (e.g. receiving/sending), computing, analyzing and classifying data. This functionality demonstrates abstract concepts related to organizing human activity and may provide a better way to determine a matching between operators and producers, but does not necessarily demonstrate an improvement to technology or technical field.

Applicant argues, “Even if the amended claims recite an abstract idea, the specific implementations, as claimed, represent a significant and meaningful limitation of the claimed features with respect to any potential abstract idea and clearly cannot “monopolize” any abstract ideas related to any fundamental economic practices that may be recited.”
Examiner respectfully disagrees. As previously stated the judicial exception is not integrated into a practical application. The claims do not contain meaningful limitations such that they amount to significantly more or integrate the abstract idea into a practical application. See below 35 U.S.C. 101 rejection.
Applicant argues, “These features are “not well-understood, routine, or conventional activity” in the art of agricultural services scheduling. Furthermore, as discussed below with respect to the cited references, these features are not only not 
Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor and a device are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of obtaining, receiving , updating and sending data gathering steps (receiving and sending) and considered extra-solution activity. Under Step 2B these steps are determined to be well-understood, routine, conventional activity in the field. The Specification describes a generic computer processor (see ¶0043). The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component (Spec see ¶0043), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
Examiner notes that the novelty of the claimed invention is not a consideration under 35 U.S.C. 101.

Applicant argues that, “Even if the amended claims recite an abstract idea, the specific implementations, as claimed, represent a significant and meaningful limitation of the claimed features with respect to any potential abstract idea and clearly cannot 
Preemption is not a standalone test for eligibility and is inherent in the 2-part Alice/Mayo analysis (MPEP 2106.04). Further, preemption does not guarantee that the claims are eligible. Here, based on the 2-part analysis the claims were found to be abstract and therefore in-eligible. For this reason, questions on preemption are inherent in and resolved by the § 101 analysis.

Applicant’s arguments, see Remarks pg.16-17, filed 10/15/2020, with respect to the combination of Torgerson, Carter and Golub have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 18 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “the one or more equipment supplier” at lines 6-7. There is insufficient antecedent basis for this limitation in the claim. Claim 18 is rejected under the same rationale. Claims 2-12 are rejected based on their dependency on Claim 1.
Claim 1 recites, “the one or more equipment suppliers” at lines 15-16. There is insufficient antecedent basis for this limitation in the claim. Claim 18 is rejected under the same rationale. Claims 2-12 are rejected based on their dependency on Claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
computing a plurality of field compatibility scores, each field compatibility score being representative of a degree of compatibility…
determining a plurality of paring scores between the one or more agricultural service requirements, the one or more equipment records, and the one more operator records…
producing, … for agricultural service and according to the plurality of paring scores, one or more candidate pairings of comprising an operator of the one or more operators and a piece of  equipment of the one or more pieces of equipment, the one or more candidate pairings selected according to highest pairing scores of the plurality of pairing scores to meet the one or more requirements related to the agricultural service;
classifying, by the information manager, the operator and the equipment of the selected pairing as unavailable for the duration of the agricultural services.
The limitation under its broadest reasonable interpretation covers Certain Methods 
In addition the claim could be seen as Mental Processes as one analyzing data (e.g. evaluation) in order to select equipment and operators.
Independent Claims 13 and 18 substantially recite the subject matter of Claim 1 and also includes the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to receiving preferences, Claim 4 is directed to the schedule and Claim 5 is directed to updating weather conditions.  retrieving calendar data (e.g. data collection), Claims 3-4 are directed to the displaying Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of:
the method carried out by at least one processor executing computer instructions
obtaining, by an information manager, a producer record including a plurality of producer information fields…
updating, by the information manager, the producer record based on auxiliary information obtained from an auxiliary storage
receiving, by the information manager, one or more requirements related to an agricultural service from a device of the producer;
updating the producer record based on the one or more agricultural service 
receiving, by the information manager, one or more specifications related to one or more pieces of agricultural equipment;
updating the plurality of associated equipment records according to the one or more equipment records
receiving, by the information manager, one or more characteristics related to one or more operators;
updating the one or more operator records according to the one or more operator information fields
sending, by the information manager, the one pre more candidate pairings to the device of the producer, wherein the one or more candidate parings include the equipment record of the piece of equipment and the operator record of the operator of each candidate pairing
receiving, by the information manager, a selected pairing of the one or more candidate pairings from the device of the producer; 
sending, by the information manager to a device of an operator identified in the selected pairing, the equipment record of the piece of equipment identified in the selected pairing, and one or more of the requirements related to the agricultural service;

Claims 13 and 18 recites a processor, an information manager and a device to perform the above limitations. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. processor and a device) are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of obtaining, receiving , updating and sending data gathering steps (receiving and sending) and considered extra-solution activity. Under Step 2B these  2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAE FEACHER whose telephone number is (571)270-5485.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/RENAE FEACHER/Primary Examiner, Art Unit 3683